—Appeal from judgment, Supreme Court, New York County (Edward McLaughlin, J.), rendered January 9, 1991, convicting defendant, after a jury trial, of two counts of assault in the first degree and sentencing him, as a predicate felon, to concurrent terms of 7 Vi to 15 years, unanimously held in abeyance, and the matter remanded for an evidentiary hearing as to whether defendant was present at the Sandoval hearing.
Since our examination of the transcript of the Sandoval hearing does not clearly indicate whether defendant was present, we hold the appeal in abeyance and remand the matter for a hearing on that issue (see, People v Rose, 172 AD2d 230). Concur — Carro, J. P., Kupferman, Kassal and Rubin, JJ.